DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered. 

Status of Claims
This action is in reply to the amendment and response filed on October 25, 2021 and IDS filings of July 22, 2021, November 3, 2021, and January 12, 2022. Claims 1, 12, 17 and 22 were amended. Claims 1-24 are currently pending and have been examined.

Response to Arguments
Claim Objection: The objection of claim 16 is maintained due to Applicant’s failure to write “BIN number” in long form such as “bank identification number (BIN)”. Objection of claim 17 is also maintained.
Double Patenting: The Applicant’s argument and amendments have been fully considered but are not persuasive.

Claim interpretation 112(f): Claim interpretation of claims 17 and 22 is withdrawn in light of amendments and/or arguments.
Double patenting rejection: Provisional double patenting rejection of claims 1, 6, 8, 9, 11, 12, 17, 18, 20, and 22 is withdrawn in light of amendments to co-pending application 16/255,871 (Dubinsky).
101: The Applicant’s arguments and amendments have been fully considered but are not persuasive:
The Applicant argues (pp. 10-13) that the claim limitations are not encompassed by the organizing human activity due to clustering based modeling and neural network features. The Examiner disagrees, the clustering based modeling and neural network features are encompassed by the mathematical concepts grouping as the features are directed to the abstract idea of mathematical modeling encompassed by the grouping (see MPEP 2106.04(a)(2)(I)). The additional elements cited in section 16 of the below updated 101 rejection represent mere use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to technological environment or field of use (see MPEP 2106.5 (f), (h)). 
Furthermore, the Applicant states similar to Example 21 (July 2015 Update Appendix 1), the limitations of the independent claims are subject matter eligible. The Examiner disagrees. Only claim 2 in the example 21 is eligible. And features that amount significantly more include “transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and 
Applicant also address, mental processes grouping. Mental processes grouping is removed from the below updated 101 rejection.
As such, the 101 rejection is maintained, an updated 101 rejection is provided below to address the amended claims.
103: The Applicant’s arguments and amendments have been fully considered but are not persuasive.
The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate and updated search and new grounds of rejection to be applied to the claims. 
As such, due to the RCE filing, substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-24.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2021 and November 3, 2021, January 12, 2022 have been considered and initialed copies of the 1449s are hereby attached.

Claim Objections
Claim 16 is objected to for having minor informalities: the acronym “BIN number” should be written in long form. Furthermore BIN number is redundant as BIN includes the term number in it.
Claim 17 is objected to for having minor informalities: “a neural network” in the preamble should “the at least one NN”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-11 and 24 are directed to a process and claims 12-23 are directed to an apparatus.

Claims 1 and 12 are directed to the abstract idea of financial transaction processing which is grouped under commercial or legal interactions subgrouping of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “receive a transaction request to route a transaction …”, “extract from the transaction request a FV that characterizes the transaction request”, “attribute at least one GC to the requested transaction, based on the association”, “identify a plurality of available routing paths for propagating the transaction … based on the transaction request”, “select …, based on a best routing path among the plurality of optimal routing paths”, “routing the requested transaction …”. Claim 12 further recites “routing the requested transaction … employing a routing protocol”. Claims 1 and 12 are also directed to the abstract idea of mathematical modeling which is grouped under mathematical relationships and calculations subgroupings of mathematical concepts in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). The claims recite “associating, by the clustering model, the requested transaction with a cluster of transactions, based on the extracted FV”, “… selecting, …, an optimal routing path for the requested transaction, based on at least the FV and GC”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), “a computer network”, “a clustering model”, “neural network(s)”, “a routing engine”, “processor(s)”, “a source node”, “a destination node” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing and mathematical modeling using computer technology (e.g.: “a central processing unit processor (CPU)”, see specification as filed ¶ [0054]-[0055]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claims 1 and 12 are not patent eligible.

As per dependent claims 2-11 and 13-24, these claims further define the abstract idea noted in claims 1 and 12. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12-13, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140040114 A1 (Baumgart) in view of US 20020184103 A1 (Shah).

As per claim 1, Baumgart teaches,
receiving a transaction request to route a transaction between one of a plurality of source nodes (¶ [0027] “acquirers … associated with transaction networks) and a destination node (¶ [0027] “issuers … associated with transaction networks) of the computer network (¶ [0033] “transactions are routed …”),
extracting from the transaction request a feature vector (FV) that characterizes the transaction request (¶ [0033] “capture transaction information”),

attributing at least one group characteristic (GC) (¶ [0015] “upon the modeling … an ordering of transaction networks … may be optimized … to minimize fees”, ¶ [0033] “merchant preferences”) to the requested transaction, based on the association (¶ [0033] “merchant preferences … transaction-related information may be evaluated …),
identifying a plurality of available routing paths for propagating the transaction (¶ [0033] “transaction networks available for routing the transaction may be identified”) between each of the plurality of source nodes (¶ [0027]) and the destination node (¶ [0027]) based on the transaction request (¶ [0033] “transaction-related information … may be evaluated”),
selecting a source node from the plurality of source nodes (¶ [0027]) based on a best routing path (¶ [0033] “select a suitable transaction network”) among the plurality of optimal routing paths (¶ [0033] “transaction networks available for routing”),
routing the requested transaction through nodes of the computer network between the selected source node and the destination node (¶ [0033] “The transaction-related information may then be communicated to a financial institution system 170 via the selected transaction network”, ¶ [0027] “acquirers … issuers associated with transaction networks”).

Baumgart does not explicitly teach, however, Shah teaches,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

As per claim 12, Baumgart teaches,
a routing engine (FIG. 1, items 105, ¶ [0033]),
at least one processor (FIG. 1, item 140, ¶ [0021]), wherein the at least one processor is configured to (FIG. 1, item 140, ¶ [0063]),
receive a transaction request (¶ [0033]) to route a transaction between one of a plurality of source nodes (¶ [0027]) and a destination node (¶ [0027]) of the computer network (¶ [0033]),
extract from the transaction request a FV that characterizes the transaction request (¶ [0033]),

attribute at least one GC to the requested transaction, based on the association (¶ [0015], [0033])
for each source node, identify a plurality of available routing paths for propagating the transaction between the source node and the destination node based on the transaction request (¶ [0033]),
for each available routing path, calculate at least one cost metric (¶ [0057] “calculated total fee amount”),
for each source node, select [by the at least one NN] an optimal routing path for the requested transaction from the plurality of available routing paths, based on the FV (¶ [0033]), GC (¶ [0041]) and at least one cost metric (¶ [0054]-[0055]),
select a source node from the plurality of source nodes (¶ [0033]) based on a best routing path amount the plurality of routing paths (¶ [0033], [0056]),
route by the routing engine (¶ [0033]) to route the requested transaction through nodes of the computer network between the selected source node and the destination node (¶ [0027], [0033]) employing a routing protocol ().

Baumgart does not explicitly teach, however, Shah teaches,
for each source node, select by the at least one NN an optimal routing path for the requested transaction from the plurality of available routing paths, based on the FV, GC (¶ [0010], [0054]) and the at least one cost metric (¶ [0054] “weights”).


As per claims 2 and 13, combination of Baumgart and Shah teach all the limitations of claims 1 and 12. Baumgart also teaches,
wherein a first source node of the plurality of source nodes is associated with a first legal entity (¶ [0035]) and wherein a second source node of the plurality of source nodes is associated with a second legal entity (¶ [0035]).

As per claim 8, combination of Baumgart and Shah teach all the limitations of claim 1. Baumgart also teaches,
wherein the FV comprises one or more features associated with the requested transaction (¶ [0033]).

As per claim 9, combination of Baumgart and Shah teach all the limitations of claim 1 and 8. Baumgart also teaches,

wherein the one or more transaction parameters comprise at least one of: a feature of the FV, a GC parameter and a cost metric (¶ [0033], [0041], [0054]-[0055]).

As per claim 20, combination of Baumgart, Tai, and Kettler teach all the limitations of claims 12 and 17. Baumgart also teaches,
wherein the at least one processor is configured to (FIG. 1, item 140, ¶ [0063]) calculate at least one cost metric (¶ [0058]),
wherein the one or more transaction parameters comprise at least one of: a feature of the FV, a GC parameter and a cost metric (¶ [0033], [0041], [0054]-[0055]).

As per claim 23, combination of Baumgart and Shah teach all the limitations of claim 1. Baumgart also teaches,
wherein the FV comprises a transaction sum (¶ [0013]) and at least two feature data elements associated with the requested transaction, said feature data elements selected from a list consisting: a transaction currency, a transaction date (¶ [0023]), a transaction time, a BIN of a paying card's issuing bank (¶ [0013]), a country of the paying card's issuing bank, the paying card's product code, the paying card's Personal Identification Number (PIN), the paying card's expiry date, the paying card's sequential number, a destination terminal, data pertaining to a banking terminal in a computational system configured to maintain a payment recipient's account, a target merchant, data pertaining to the payment recipient, a Merchant Category Code (MCC) of the payment recipient, a type of the requested transaction, a subtype of the requested transaction, a source of the requested transaction, and data pertaining to transaction authentication.

Claims 3-5, 14-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Baumgart in view of Shah in further view of US 10706393 B1 (Kettler).

As per claims 3 and 14, combination of Baumgart, Shah teach all the limitations of claims 1-2 and 12-13. Baumgart also teaches,
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]).
selected from a list consisting of the GC and FV (¶ [0033]),

Baumgart does not explicitly teach, however, Kettler teaches,
select a first source node, corresponding to a first legal entity (FIG. 9, col. 15, lines 55-67, col. 16, lines 1-7),
receive at least one transaction parameter pertaining to the destination node (col. 15, lines 55-67, col. 16, lines 1-7), 
change the selection of the source node from the first source node to a second source node, corresponding to a second legal entity, in near real-time, based on the received at least one transaction parameter (col. 16, lines 1-17, col. 15, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kettler in Baumgart since the claimed invention is merely a combination of old elements, and in 

As per claims 4 and 15, combination of Baumgart, Shah and Ketler teach all the limitations of claims 1-3 and 12-14, Baumgart also teaches,
wherein the destination node is associated with a paying card issuer (¶ [0012]) and wherein the at least one transaction parameter comprises at least one data element regarding issuance of a paying card by the paying card issuer (¶ [0026]).

As per claims 5 and 16, combination of Baumgart, Shah and Kettler teach all the limitations of claims 1-4 and 12-15. Baumgart also teaches, 
wherein at least one data element regarding issuance of a paying card is the paying card's Bank Identification Number BIN number (¶ [0041]), and wherein selecting a source node from the plurality of source nodes is done based on the paying card's BIN number (¶ [0047]).

As per claim 24, combination of Baumgart, Shah teach all the limitations of claim 1. Baumgart also teaches,
wherein the GC is selected from a list consisting of (¶ [0041]),


an indication of availability of computational resources, an expected servicing time, a fraud propensity, a decline propensity, a chargeback propensity (col. 12, lines 11-32), a probability of transaction success, and a probability of transaction failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kettler in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because changing source nodes improves transaction routing by preventing failed transfers.

Claims 6-7, 10-11, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Shah in further view of US 20170364878 A1 (Malhotra).

As per claim 6, combination of Baumgart and Shah teach all the limitations of claim 1. Baumgart also teaches,
for each source node, obtaining one or more transaction parameters for each available routing path, based on the transaction request (¶ [0014]),


Baumgart does not explicitly teach, however, Malhotra teaches,
determining the best routing path among the one or more optimal routing paths based on the one or more obtained transaction parameters (¶ [0069]-[0070], [0094]) and the one or more preference weights (¶ [0016], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 7, combination of Baumgart, Shah and Malhotra teach all the limitations of claims 1 and 6. Baumgart also teaches,
wherein selecting a source node from the plurality of source nodes is based on the determined best routing path (¶ [0033]),
wherein routing the requested transaction between the selected source node and the destination node is done through the determined best routing path (¶ [0033]).

As per claim 17, combination of Baumgart and Shah teach all the limitations of claim 12. Baumgart also teaches,
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]),
obtain, for each source node, one or more transaction parameters for each available routing path, based on the transaction request (¶ [0014]),

Baumgart does not explicitly teach, however, Shah teaches,
select, for each source node, by the neural network, one or more routing paths from the plurality of available routing paths as optimal, based on the one or more obtained transaction parameters (¶ [0010], [0054]) and one or more respective preference weights (¶ [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, however, Malhotra teaches,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 18, combination of Baumgart, Shah and Malhotra teach all the limitations of claims 12 and 17. Baumgart also teaches, 
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]).

Malhotra teaches,
determine the best routing path among the one or more optimal routing paths (¶ [0069]-[0070], [0094]) based on the received set of preference weights (¶ [0016], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in 

As per claim 19, combination of Baumgart, Shah and Malhotra teach all the limitations of claims 12, 17 and 18. Baumgart also teaches, 
wherein the processor is configured to (FIG. 1, item 140, ¶ [0063]),
select a source node from the plurality of source nodes based on the determined best routing path (¶ [0033]),
wherein the routing engine is configured to (FIG. 1, items 105, 165, ¶ [0033]),
route the requested transaction between the selected source node and the destination node through the determined best routing path (¶ [0033] “The transaction-related information may then be communicated to a financial institution system 170 via the selected transaction network” teaches routing the transaction through the transaction network which encompasses the best routing path to the financial institution/destination).

As per claims 10 and 21, combination of Baumgart, Kettler, and Malhotra teach all the limitations of claims 1 and 8, and 12 and 17. Baumgart also teaches,
wherein the at least one processor is further configured to (FIG. 1, item 140, ¶ [0063]),

transaction success fees per at least one available route (¶ [0013], [0033]),
transaction failure fees per at least one available route ,
transaction cancellation per at least one available route , 
at least one of a currency conversion spread per the at least one available route ,
currency conversion markup per the at least one available route , 
net present value (NPV) of the requested transaction per the at least one available route (¶ [0013], [0026], [0033]), and wherein the one or more transaction parameters comprise at least one cost metric (¶ [0056]).

As per claim 11, combination of Baumgart, Shah and Malhotra teach all the limitations of claims 1, 8, and 9. Baumgart also teaches,
wherein selecting one or more routing paths from the plurality of available routing paths as optimal comprises (¶ [0033], [0056]),
providing at least one transaction parameter as a first input to [the at least one NN] (¶ [0033], [0056]),
providing at least one respective preference weight as a second input to [the NN] (¶ [0033], [0056]).

Baumgart does not explicitly teach, Shah teaches,
the at least one NN (¶ [0010], [0054]).


Baumgart does not explicitly teach, Molhatra teaches,
providing the plurality of available routes as a third input to [the neural-network] (¶ [0069]-[0070], [0094]),
obtaining, from [the NN] a selection of one or more optimal routing paths based on at least one of the first, second and third inputs (¶ [0069]-[0070], [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 22, combination of Baumgart, Tai,  Kettler, and Malhotra teach all the limitations of claims 12, 17, and 20. Baumgart also teaches,
a transaction parameter as a first input (¶ [0033], [0056]),
a respective preference weight as a second input (¶ [0033], [0056]).

Baumgart does not explicitly teach, Shah teaches,
wherein the neural network is configured to (¶ [0010], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, Malhotra teaches,
select one or more routing paths from the plurality of available routing paths as optimal by receiving at least one of (¶ [0069]-[0070], [0094]),
the plurality of available routes as a third input (¶ [0069]-[0070], [0094]),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692